Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending per 03/01/2022 filing.  Claims 1, 6, 13, 15, 22, and 25 are amended.  Claim 31 was previously canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.

Response to Amendment
Applicant’s claim amendments are sufficient to overcome the 35 USC 103 rejections of the previous Office action.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. 
Applying PEG, Step 2A, Prong Two, the determining the progress rate data indicating a progress rate of construction relative to the design topography data based on the construction actual achievement data received real time from the work machine, integrates the abstract claim elements of the design 
Respectfully, the Office disagrees with Applicant’s assertion. In support of his argument Applicant cites to Enfish. In the “Recent Subject Matter Eligibility Decisions (Enfish, LLC v. Microsoft Corp. and TLI Communications LLC v. A. V. Automotive, LLC)” Memorandum, dated May 19, 2016, the Office summarizes the Courts decision in the analytical question of “whether the focus of the claims is on the specific asserted improvement in computer capabilities . . . or instead on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”  05/19/16 Memo p. 2. Here the claims simply use the computer as tool, akin to a measuring stick.
The in Specification supports the claimed limitation by describing the process for determining the construction actual achievement data as “construction machine 4 can detect a current topography on the basis of: a track of an absolute position of the blade edge 440p of the work member 440 which contacts the current topography” (Spec. [73])
Further the processor is evoked as a tool, akin to a calculator. Where the specification describes the claimed progress rate of construction as “construction machine 4 compares the current topography detected from the absolute position of the blade edge 440p with a design topography which is a target shape, and can acquire the construction actual achievement data indicating progress of work (cutting or banking of earth) relative to the design topography” (Spec. [73])
The Office finds that any improvement to the system are not due to the claimed invention but to feature inherent to the computer system used to run the claimed invention, i.e. speed or ability to process large quantities of data; therefore the instant Enfish.  Therefore the rejection of the previous Office action is maintained.
These are patent eligible claims, because the claims contain precise language delimiting the determining the progress rate data indicating a progress rate of construction relative to the design topography data based on the construction actual achievement data received real time from the work machine. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir.2018).
Respectfully, the Office disagrees with Applicant’s assertion.  In Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state. The claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to the abstract idea of an index. In particular, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices. See USPTO Recent Subject Matter Eligibility Decisions Memorandum, dated April 2, 2018.
It is unclear from Applicant’s arguments how Core Wireless applies to the instant invention.  Specifically how the claimed calculation of progress rate date is an improvement upon a conventional way of calculating the progress rate data.  Therefore the rejection of the previous Office action is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. using mathematical concepts to organize human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-30 are to a system.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of using mathematical concepts to organize human activity. 
Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5.  
October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. (Currently Amended) A construction management system comprising: 
a current topography data acquisition unit configured to acquire current topography data indicating a current topography of a construction site; 
a design topography data acquisition unit configured to acquire design topography data indicating a design topography of the construction site; 
a construction plan data calculation unit configured to calculate construction plan data including earth cutting plan data and earth banking plan data by collating the current topography data with the design topography data; 
a construction plan data output unit configured to output the construction plan data to an output device; 
a construction actual achievement data acquisition unit configured to wirelessly receive construction actual achievement data from a work machine indicating construction actual achievement in the construction site, wherein the construction actual achievement data is based on absolute position information of a work member of the work machine received from the work machine during operation of the work machine at the construction site, the construction actual achievement data being received from the work machine in at least one of a fixed time in a day, periodically in a day or real time;
a processor configured to process functions of the construction actual achievement data acquisition unit based on the construction actual achievement data received from the work machine, to determine progress rate data indicating a progress rate of construction relative to the design topography data; and 
a computer system including the processor configured to process functions at least of the design topography data acquisition unit, the construction plan data calculation unit, the construction plan data output unit. 

Where the calculation of construction plan data involves math when the claims are read in light of the specification, “construction plan data calculation unit 20 
While the newly added limitation of “wherein the construction actual achievement data is based on absolute position information of a work member of the work machine received from the work machine during operation of the work machine at the construction site” is not expressly stated with specific mathematical terms it is nonetheless a mathematical operation when read in light of the specification. See Spec. [73]  Since the actual achievement data (data that indicating progress of the work performed) is simply the delta, progress equals plan minus actual over some period of time, e.g. fixed time in a day, periodically in a day or real time.  
Here the claims is to determining the progress rate of the construction project based on the construction actual achievement data and the design topography data, but the claims do not anything with this data point. 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.

Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above when the additional elements are considered individually or as part of the ordered combination they are 
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.
Dependent claims 2-5, 12, 20, and 21 are briefly addressed below.
Claim 2 is to the construction plan data output unit, which address to the insignificant extra solution activity of the claimed invention – post solution activity, see MPEP 2106.05(g).
Claim 3 adds to the cutting and construction plan data which is part of the abstract idea of mathematical concepts - managing personal behavior which includes instructions see MPEP § 2106.04(a)(2), subsection I.  The claim also adds to the 
Claim 4 adds to the construction plan data which is part of the abstract idea of mathematical concepts - managing personal behavior which includes instructions see MPEP § 2106.04(a)(2), subsection I.  The claim also adds to the construction plan data output unit , which address to the insignificant extra solution activity of the claimed invention – post solution activity, see MPEP 2106.05(g).
Claim 5 adds to the construction actual achievement data actual acquisition unit which is part of the abstract idea of mathematical concepts - managing personal behavior which includes instructions see MPEP § 2106.04(a)(2), subsection I.  The claim also adds to the construction plan data output unit , which address to the insignificant extra solution activity of the claimed invention – post solution activity, see MPEP 2106.05(g).
Claim 12 adds to the basic unit data acquisition unit, construction plan data calculation unit, construction plan data which are part of the abstract idea of mathematical concepts - managing personal behavior which includes instructions see MPEP § 2106.04(a)(2), subsection I.  The claim also adds to the construction plan data output unit , which address to the insignificant extra solution activity of the claimed invention – post solution activity, see MPEP 2106.05(g).
Claim 20 adds to the construction plan data output unit , which address to the insignificant extra solution activity of the claimed invention – post solution activity, see MPEP 2106.05(g).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barki (US 2019/0099686) teaches central system comprises receiving information from a plurality of users operating a toy construction set comprises building blocks designed for building a structure, said information represents a building process of said structure; analyzing the information on the building process of said structure; generating a feedback on the building process of said structure; transmitting the feedback to electronic devices of the user building the structure.
Saiki et al (US 2021/0256457) the progress rate is calculated for each work item by dividing the actual work amount by the scheduled work amount for 
Shike (US 2018/0218304) teaches  construction result data indicating a result of construction is executed by the construction machine, which detects the current landform, compares the current landform with the design landform being a target shape, and acquires construction result data of itself indicating how much work has progressed with respect to the design landform, the construction result data acquisition unit wirelessly acquiring the construction result data from the construction machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623